                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

                                                              FILED UNDER SEAL
                                                              3:20MJ1039(SALM)
 In Re: Criminal Complaint and         :                 NOS. ___________________
 Search Warrant Applications           :
                                                                December , 2020


                                        MOTION TO SEAL

       In accordance with Rule 57 of the Local Rules of Criminal Procedure, the United States

of America moves the Court for an order sealing the enclosed Application for an Arrest Warrant

and Application for Search Warrants, Criminal Complaint, Arrest Warrant, two Search Warrants,

all attachments thereto, this Motion to Seal, and the proposed Order to Seal until June 3, 2021,

unless otherwise ordered. The Government makes this application because the investigation of

the criminal activities described in the sealed documents is ongoing. Premature disclosure of the

contents of the sealed documents could result in the destruction of evidence and could frustrate

this investigation by alerting the target of the investigation to the nature of the probe, the

techniques employed, and the evidence developed to date, by limiting the use of the grand jury to

develop further admissible evidence, and by limiting the ability to conduct other search warrants.

                                               Respectfully submitted,

                                               JOHN H. DURHAM
                                               UNITED STATES ATTORNEY




                                               PETER S. JONGBLOED
                                               ASSISTANT UNITED STATES ATTORNEY
                                               Federal Bar No. CT03192
                                               157 Church Street; 23rd Floor
                                               New Haven, Connecticut 06510
                                               (203) 821-3742
                                               peter.jongbloed@usdoj.gov
                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

                                                            FILED UNDER SEAL

 In Re: Criminal Complaint and        :                NOS. ___________________
 Search Warrant Applications          :


                                          ORDER TO SEAL

       Based on the motion of the Government and for good cause shown, it is hereby

ORDERED that, in accordance with Rule 57 of the Local Rules of Criminal Procedure, the

enclosed Application for an Arrest Warrant and Application for Search Warrants, Criminal

Complaint, Arrest Warrant, two Search Warrants, all attachments thereto, the Motion to Seal,

and this Order to Seal are SEALED until June 3, 2021. The Court finds that the sealing is

supported by clear and compelling reasons and is narrowly tailored to serve those reasons.

Specifically, the motion is granted because the investigation of the criminal activities described

in the sealed documents is ongoing. Premature disclosure of the contents of the sealed

documents could result in the destruction of evidence and could frustrate this investigation by

alerting the targets of the investigation to the nature of the probe, the techniques employed, and

the evidence developed to date, by limiting the use of the grand jury to develop further

admissible evidence, and by limiting the ability to conduct other search warrants.

       SO ORDERED, this _____ day of December 2020, at New Haven, Connecticut.




                                              ___________________________________
                                              HON. SARA A.L. MERRIAM
                                              UNITED STATES MAGISTRATE JUDGE
